FRANKLIN, J.
The statute provides:
“An appeal shall be taken by the party taking the same giving notice of appeal in open court, which shall be entered in the minutes of the court, or by a written notice which shall be served upon the adverse party or his attorney, and filed with the clerk of the superior court. ’ ’ Paragraph 1234, Civil Code 1913.
It follows from the foregoing provision that, where the notice of appeal is not given in open court, and entered in the minutes of the court, it must he given in writing and served upon the adverse party or his attorney, and filed with the clerk of the court, and the record presented to this court must show, either that the notice of appeal was given in open court and entered in the minutes of the court, or that such notice of appeal was in writing, and was served upon the adverse party or- his' attorney, and filed with the clerk of the court; else the supreme court has no jurisdiction to entertain the appeal.
Opportunity has been given to appellant to'suggest a diminution of the record in respect of giving the statutory *28notice, but the same has not been done. The appeal not having been taken as the law directs, this court acquires no jurisdiction, and it must be dismissed.
Appeal dismissed.
ROSS, C. J., and CUNNINGHAM, J., concur.